DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An inverter device comprising a current feedback controller configured to output a control command signal to control an on or off timing of the first to the fourth switching elements on the basis of a current signal indicating a current flowing through the second node or the fourth node; and a detection unit configured to detect heat dissipation characteristics of each of the first to the fourth switching elements on the basis of the control command signal; wherein the pulse width modulator applies a first voltage to one of the first to the fourth switching elements at a time when the one of the first to the fourth switching elements is set to the on state, and applies a second voltage larger than the first voltage to other three of the first to the fourth switching elements at a time when the other three of the first to the fourth switching elements are set to the on state (claim 1).
An inverter device configured to be capable of switching an on or off state of each of a plurality of switching elements on the basis of a control command signal, and be operable as a single-phase inverter, comprising a pulse width modulator configured to apply a first voltage to one of the switching elements at a time when the one of the switching elements is set to the on state, and apply a second voltage larger than the first voltage to other three of the switching elements at a time when the other three of the switching elements are set to the on state when the inverter device operates as the single-phase inverter (claim 10).
A method for detecting heat dissipation characteristics executed with an inverter device configured to be capable of switching an on or off state of each of a plurality of switching elements with a plurality of pulse width modulation signals generated on the basis of a control command signal generated on the basis of a current flowing through a motor coil, the inverter device configured to be operable as a single-phase inverter, comprising setting one of the pulse width modulation signals to a first voltage when one of the switching elements is set to the on state, and setting other pulse width modulation signals to a second voltage larger than the first voltage when other switching elements are set to the on state; and detecting the heat dissipation characteristics of the switching element to which the first voltage is applied on the basis the control command signal (claim 16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/14/21